DETAILED ACTION
Claims 1-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 11,061,716 (hereinafter ‘716).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant application define an obvious variation of the invention claimed in ‘716.
It is noted that the instant application is a later-filed continuation of ‘716. Claims 1-14 of ‘716 contain every element of Claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. For example, Claim 1 of ‘716 as shown in the tables below contain every element of Claims 1, 6 and 8 of the instant application and as such anticipate Claim 1, 6 and 8 of the instant application. 
Claims 1, 6, and 8 of the instant application is shown in the table below with Claim 1 of ‘716 with the differences boldfaced for the Applicant's convenience.
Claim 1 of Instant Application
Claim 1 of US Pat No. 11,061,716
A computer implemented method of managing access to resources of a cloud platform comprising:
A computer implemented method of managing access to resources of a cloud platform comprising:
retrieving, at a computing device of the cloud platform, context data and policies for a requestor and an identified resource;
retrieving, at a computing device of the cloud platform, context data and load policies for a requestor and an identified resource from multiple tenants of the cloud platform;
combining, by the computing device, the policies with context data into a combined data structure, where the context data includes parameters of the policies to enable evaluation of dynamic expressions in the policies;
combining, by the computing device, loaded policies with context data into a combined data structure;
evaluating, by the computing device, a resource request to access resources of the cloud platform; applying, by the computing device, the policies for the requestor based on role of requestor using the combined data structure the resource request;
evaluating, by the computing device, a resource request from the requestor and applying policies for the requestor based on a role of the requestor using the combined data structure, where the role is implemented external to the cloud platform, and where the combined data structure is parsed to identify logical expressions and related data for evaluating the logical expressions;
generating, by the computing device, resource permissions for the requestor from the dynamic expressions applied to the combined data structure; and
generating, by the computing device, resource permissions for the requestor by evaluating the logical expressions; and
returning, by the computing device, the resource permissions to the requestor.
returning, by the computing device, resource permissions to the requestor,

wherein the cloud platform further includes a transaction manager to execute a method of charitable transaction processing, the method including, receiving a donation transaction request from a user in an organization, where the donation transaction request specifies non-profit recipients, selecting a transaction processor with a best match for organization preferences from a plurality of available transaction processors, and sending the donation transaction request to the selected transaction processor to route funds to specified non-profits.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (US Pat No. 10,154,007) in view of Di Balsamo et al. (US Pat No. 9,612,878).
Viswanathan and Di Balsamo were disclosed in IDS dated 06/11/2021.

Regarding claim 1, Viswanathan teaches a computer implemented method of managing access to resources of a cloud platform comprising: 
retrieving, at a computing device of the cloud platform, context data and policies for a requestor and an identified resource  (col 7 lines 26-44; Fig 6, 252, 254; col 8 lines 9-18); 
evaluating, by the computing device, a resource request to access resources of the cloud platform; applying, by the computing device, the policies for the requestor based on role of requestor using the combined data structure the resource request (Fig 6, 256; col 8 lines 18-24); 
generating, by the computing device, resource permissions for the requestor (Fig 6, 258; col 8 lines 19-24);
returning, by the computing device, the resource permissions to the requestor (Fig 6, 260; col 8 lines 24-25).
Viswanathan does not teach combining, by the computing device, the policies with context data into a combined data structure. It is old and well known to perform basic data manipulation to aggregate or repackage data into a data structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine data in a data structure. One would be motivated by the desire to organize data.
Viswanathan do not teach the context data includes parameters of the policies to enable evaluation of dynamic expressions in the policies; and generating, by the computing device, resource permissions for the requestor from the dynamic expressions applied to the combined data structure. 
Di Balsamo teaches using policy evaluator to allocate resources from a pool in a cloud environment where the policy may be a logical expression (col 5 lines 35-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize logical expressions for generating resource permissions. One would be motivated by the desire to utilize Boolean operations for evaluating resource permissions such as taught by Di Balsamo.

Regarding claim 2, Viswanathan teaches receiving the resource request from the requestor, the resource request including the identifier for the resource and requestor information (col 7 lines 26-44).

Regarding claim 3, Viswanathan does not teach checking a context cache for the context data for the requestor and the identified resource; determining that the context data is present in the context cache; and loading the context data in response to the determining.
It is old and well known to utilize caches when retrieving data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to check a context cache for the context data and loading the context data. One would be motivated by the desire to speed the retrieval of data.

Regarding claim 4, Viswanathan teaches the cloud platform enables external assignment of supporting roles, the method further comprising: evaluating the resource request includes determining whether the requestor has access to the requested resource based on a role assigned to the requestor in the cloud platform (col 5 lines 49-54; col 6 lines 27-30). 

Regarding claim 5, Viswanathan teaches, wherein the role assigned to the requestor can be specific to any one or more of a tenant organization of the cloud platform, or a workplace of a tenant organization (col 5 lines 49-54; col 6 lines 27-30; col 7 lines 26-44).

Regarding claims 7-11 and 13-17, they are the storage medium and device claims of claims 1-5 above. Therefore, they are rejected for the same reasons as claims 1-5 above. 


Claims 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (US Pat No. 10,154,007) in view of Di Balsamo et al. (US Pat No. 9,612,878), further in view of Applicant’s Admitted Prior Art (AAPA).

Regarding claim 6, Viswanathan and Di Balsamo do not explicitly teach wherein resource permissions are provided to an application programming interface (API) of the cloud platform to be enforced for functions of the API.
AAPA teaches that uses a multi-tenant cloud computing platform to provide services and resources to support non-profit organization by using APIs for communicating with electronic devices external to the cloud computing platform ([0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize APIs for communicated resource permissions. One would be motivated by the desire to leverage the services provided by the cloud computing platform as taught by AAPA ([0004]).

Regarding claims 12 and 18, they are the storage medium and device claims of claim 6 above. Therefore, they are rejected for the same reasons as claim 6 above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric C Wai/Primary Examiner, Art Unit 2195